State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 6, 2016                   D-59-16
___________________________________

In the Matter of NOEL P.
   MPAKA, an Attorney.

ATTORNEY GRIEVANCE COMMITTEE
   FOR THE THIRD JUDICIAL
   DEPARTMENT,                              MEMORANDUM AND ORDER
                    Petitioner;

NOEL P. MPAKA,
                    Respondent.

(Attorney Registration No. 4337119)
___________________________________


Calendar Date:   September 6, 2016

Before:   Garry, J.P., Egan Jr., Rose, Clark and Mulvey, JJ.

                             __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Michael G. Gaynor of counsel), for
petitioner.

     Noel P. Mpaka, Jersey City, New Jersey, respondent pro se.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 2005
and currently practices immigration law in New Jersey, where he
resides but is not admitted to practice.

      By decision dated February 23, 2012, respondent was
suspended from the practice of law for one year, upon a finding
that he practiced law before the federal immigration courts
subsequent to the loss of his own lawful immigration status;
                              -2-                D-59-16

however, his suspension was stayed upon the conditions that he
maintain his lawful immigration status and not be the subject of
any further disciplinary action (92 AD3d 1203 [2012]). Now, by
petition of charges containing a single charge of misconduct,
petitioner alleges that respondent has neglected a client's
immigration matter and, in connection therewith, has made
inconsistent statements to petitioner's staff and the United
States Board of Immigration Appeals concerning his having been
retained by the subject client. Respondent answered, admitted to
the underlying misconduct and offered various factors in
mitigation. The parties were furnished an opportunity to provide
additional submissions in mitigation and/or aggravation; however,
no further submissions have been submitted.

      Now, having reviewed respondent's submission in mitigation,
we find him guilty of professional misconduct as charged in the
petition and as admitted by respondent. Specifically, respondent
neglected a client matter, made a knowingly false statement of
fact before a tribunal and engaged in fraudulent and misleading
conduct prejudicial to the administration of justice that
adversely reflected on his fitness as an attorney (see Rules of
Professional Conduct [22 NYCRR 1200.0] rules 1.3 [b]; 3.3 [a]
[1]; 8.4 [c], [d], [h]).

      In mitigation, respondent expresses remorse for his
misconduct. In aggravation, we note that respondent has been
previously disciplined for misconduct related to his immigration
law practice. Accordingly, under all of the circumstances
presented, we conclude that, in order to protect the public,
maintain the honor and integrity of the profession and deter
others from committing similar misconduct, respondent should be
suspended from the practice of law for one year (see Matter of
Lee, 107 AD3d 1376, 1376-1377 [2013]; see generally Uniform Rules
for Attorney Disciplinary Matters [22 NYCRR] § 1240.8 [b] [2]).

     Garry, J.P., Egan Jr., Rose, Clark and Mulvey, JJ., concur.




     ORDERED that respondent is found guilty of professional
                              -3-                  D-59-16

misconduct as set forth in the petition of charges; and it is
further

      ORDERED that respondent is suspended from the practice of
law for a period of one year, effective immediately, and until
further order of this Court (see generally Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]-[c]); and
it is further

      ORDERED that, for the period of suspension, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is forbidden to appear as an attorney or
counselor-at-law before any court, judge, justice, board,
commission or other public authority, or to give to another an
opinion as to the law or its application, or any advice in
relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
the Uniform Rules for Attorney Disciplinary Matters regulating
the conduct of suspended attorneys (see Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.15).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court